Citation Nr: 0940512	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-22 880 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for recurrent skin infections, variously diagnosed, affecting 
multiple areas of the body.  

2.  Entitlement to a disability rating higher than 10 percent 
for disfigurement of the head, face, and neck, due to skin 
infections.

3.  Entitlement to a disability rating higher than 10 percent 
for functional impairment of the bilateral feet, due to skin 
infections.

4.  Entitlement to a compensable disability rating for 
tonsillectomy residuals.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1956 
and from August 1957 to September 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that it has recharacterized the first three 
claims on appeal, as reflected on the title page, to more 
accurately reflect what the RO has actually adjudicated.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's recurrent skin infections, variously 
diagnosed, affecting multiple areas of the body, are 
manifested by the constant or near-constant need for systemic 
therapy during the past 12-month period.

2.  The Veteran's disfigurement of the head, face, and neck 
is manifested by two of the eight characteristics of 
disfigurement.

3.  The Veteran currently has no functional impairment of the 
feet as a result of his service-connected skin infections.

4.  The Veteran has no current residuals of his 
tonsillectomy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, but 
not higher, for recurrent skin infections, variously 
diagnosed, affecting multiple areas of the body are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7801-7806, 7813, 7820 (2009).

2.  The criteria for a disability rating of 30 percent, but 
not higher, for disfigurement of the head, face, and neck, 
resulting from skin infections, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 
(2008-2009).

3.  The criteria for a disability rating higher than 10 
percent for functional impairment of the feet resulting from 
skin infections have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2009).

4.  The criteria for a compensable disability rating for 
tonsillectomy residuals have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.97, 
Diagnostic Code 6516 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the increased rating 
claims regarding his various skin disorders, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
In a January 2006 pre-rating letter, he was provided 
equivalent notice regarding his increased rating claim for 
tonsillectomy residuals.  The April 2006 RO rating decision 
reflects the initial adjudication of each claim.  A July 2008 
letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the July 2008, and opportunity for the Veteran to 
respond, the November 2008 supplemental statement of the case 
reflects readjudication of each claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the report of a February 2006 VA fee 
basis examination.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran, his representative, and his barber, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record is necessary or 
warranted. 

The Board notes that, while, on the July 2007 VA Form 9, the 
Veteran reported a recent flare-up of symptoms involving his 
skin infections, which would not have been reflected on the 
February 2006 examination, a new examination is not 
necessary.  The RO obtained the Veteran's outpatient 
treatment records, which adequately document ongoing 
treatment for the condition.  As discussed below, those 
records support increased ratings for the Veteran's skin 
infections and resulting disfigurement.  Moreover, the type 
and degree of symptomatology needed for any higher ratings 
have not been alleged.  Thus, the Board finds that the 
current record provides adequate evidence to evaluate each 
claim, and a remand for an additional VA examination would 
impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the Veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38  U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings applies under a particular 
Diagnostic Code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. §  4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Skin Infections

Over time, the AOJ has reclassified the various skin 
disabilities.  Among the diagnoses specifically listed in the 
rating sheets are tinea versicolor and tinea pedis (fungal 
skin infections), onychomycosis (fungal nail infection), and 
furunculitis (bacterial infection of the hair follicles).  
See Dorland's Illustrated Medical Dictionary (31st ed. 2007).  
The AOJ has also listed hidradenitis and lichen simples as 
service-connected.  However, over time, the grouping of these 
conditions under the various diagnostic codes selected by the 
RO has changed.  For example, in the October 2001 rating 
decision, the RO included under the 30 percent rating for 
fungus infection under Diagnostic Code 7813, tinea versicolor 
and tinea pedis, and included furunculitis under the 10 
percent rating for disfigurement of the head, face, and neck.  
However, in the April 2006 decision, it included furunculitis 
under the 30 percent rating for fungus infection, even though 
this would appear to be a bacterial infection rather than a 
fungal infection, and even though it is reportedly 
widespread, including the face and neck.  Moreover, 
onychomycosis has been separately rated under Diagnostic Code 
5284, as a foot injury, even though it is a fungal infection 
of the nails that is specifically contemplated under 
Diagnostic Code 7813.  Lastly, the Board notes that there is 
no indication that hidradenitis is a fungal infection.

In addition, the Board notes that the diagnostic picture has 
changed throughout the period on appeal.  In addition to the 
diagnoses noted above, VA treatment records show still more 
skin diagnoses, such as hydradenitis suppurativa and chronic 
folliculitis.  Also notable, the February 2006 examination 
report found that there was no evidence of furunculitis or 
tinea versicolor at that time.  As noted in the introduction, 
and as will be discussed in more detail below, the Board's 
discussion of entitlement to higher ratings will focus on 
impairment of function, rather than the specific diagnoses or 
categorizations based on the type of infection.  More 
specifically, despite the current words of limitation on the 
rating decision, the service connected disability includes 
bacterial and fungal components.

Regarding the current 30 percent rating for recurrent skin 
infections, variously diagnosed, affecting multiple areas of 
the body, under Diagnostic Code 7813, the Board finds that it 
is appropriate to mix the Veteran's fungal and bacterial 
infections under a single rating, as the RO has recently 
done.  The rating schedule clearly supports this treatment.  
Specifically, while the Veteran is currently rated under 
Diagnostic Code 7813, covering dermatophytosis, such as tinea 
corporis (body), tinea capitis (head), tinea pedis (feet), 
tinea barbea (beard), tinea unguium (nails), and tinea cruris 
(inguinal area), this code simply directs to a rating under 
the diagnostic codes for scars (7800-7805), or under the code 
for dermatitis or eczema (7806).  Similarly, Diagnostic Code 
7820, governing infections of the skin not listed elsewhere, 
including bacterial, fungal, viral, treponemal and parasitic, 
also directs to a rating under those same codes.  Therefore, 
the Board finds that separate ratings for fungal and 
bacterial infections are not supported, nor are separate 
ratings based on specific diagnoses of a fungal or bacterial 
nature.  Rather, the rating schedule contemplates that the 
service-connected skin and nail infections will be considered 
and rated together.  

In addition, the Board notes that there is conflicting 
direction from the rating schedule as to the appropriateness 
of a separate evaluation for disfigurement of the head, face, 
and neck, under Diagnostic Code 7800, as currently assigned.  
Diagnostic Code 7813 (fungal infections), and Diagnostic Code 
7820 (bacterial, fungal, and other infections) both instruct 
that ratings are to be applied on the basis of disfigurement 
of the head, face, or neck, or on the basis of scars, or on 
the basis of dermatitis, "depending on the predominant 
disability."  This seems to contemplate a single rating for 
the predominant condition, and not separate ratings under 
each set of codes.  

By contrast, Note (4) under Diagnostic Code 7800 (in effect 
since October 23, 2008) provides that the rater should 
separately evaluate disabling effects other than 
disfigurement that are associated with individual scars of 
the head, face, or neck, under the appropriate diagnostic 
code(s) and apply § 4.25 to combine the evaluation(s) with 
the evaluation assigned under Code 7800.  This instruction 
would appear to permit separate evaluations for the 
underlying skin disorder, and for any resulting disfigurement 
of the head, face, or neck.  The Board concludes that the 
intent of the rating schedule appears to be that 
disfigurement of the head, face, and neck, is a separate and 
distinct disability from the underlying skin disorder.  In so 
finding, the Board notes that the criteria for the separate 
ratings do not overlap in any significant way.  Specifically, 
the criteria under DC 7806 do not include disfigurement, and 
the criteria under DC 7800 do not include pain and discomfort 
associated with the condition, or limitation of function 
resulting therefrom, nor do they include any side effects of 
systemic therapy.  As such, the Board concludes that the 
assignment of separate ratings, as currently applied by the 
RO, does not constitute pyramiding, and is not legally 
precluded.  See 38 C.F.R. § 4.14 (2009).  Although Note (4) 
was not included in the rating schedule prior to October 23, 
2008, the Board finds that it does not constitute a 
substantive change in the regulation, but provides guidance 
in the application of Diagnostic Code 7800.  As such, the 
Board is not precluded from considering that note prior to 
its effective date.

The Veteran is currently assigned a 30 percent rating for 
skin infections affecting multiple body areas under 
Diagnostic Code 7813, which rates by analogy to dermatitis, 
or disfigurement, or scars, whichever is predominant.  Under 
the code for dermatitis or eczema, a 30 percent rating is 
appropriate where 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; where there 
is systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is the maximum rating available, 
and requires that more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; there 
is constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

The report of examination in February 2006 reveals that the 
percentage of involvement for the feet was less than one 
percent of nonexposed areas, and less than one percent of the 
total body area.  There were no lesions on the head, face, or 
neck, at that time, and the percentage of involvement for the 
armpits, scrotal area and perianal area was approximately 25 
percent of the nonexposed area.  The relation to the total 
body area was about three percent.  

While a higher rating is not warranted on the basis of the 
size of the affected area, the Board notes that VA outpatient 
dermatology clinic notes throughout the period pertinent to 
the claim for increase reveal that the Veteran has been 
prescribed oral tetracycline - an antibiotic - on an ongoing 
basis, to control and prevent flare-ups of bacterial skin 
infections.  In a July 2005 report, it was noted that the 
Veteran was hesitant to stop this since "his disease flares 
when off antibiotics."  It would therefore appear that there 
has been constant or near-constant antibiotic therapy 
throughout the period on appeal.  

Systemic therapy is defined as pertaining to or affecting the 
body as a whole.  See Dorland's Illustrated Medical 
Dictionary at 1888.  As oral antibiotics travel through the 
bloodstream, this would appear to qualify as systemic 
therapy.  Although the rating criteria mention 
corticosteroids or other immunosuppressive drugs as examples 
of systemic therapy, a similar use of the term "such as" in 
the rating criteria has been held to demonstrate that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular disability rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (specifically addressing 
the schedule of ratings for mental disorders).  As Diagnostic 
Code 7820, addressing bacterial and other infections, rates 
by analogy to Diagnostic Code 7806, which does not 
specifically contemplate bacterial infections, the Board 
concludes that, in the context of bacterial infections, 
ongoing systemic antibiotic therapy is analogous to ongoing 
systemic immunosuppressive therapy.  Therefore, the type and 
degree of symptoms that justify a 60 percent rating under 
Diagnostic Code 7806 are demonstrated in this case.  

The Board notes that 60 percent is the maximum rating 
available under Diagnostic Code 7806.  None of the scar 
codes, with the exception of 7800, discussed and applied 
below, includes a rating higher than 60 percent.  Therefore, 
Diagnostic Code 7806 represents the predominant 
symptomatology regarding the Veteran's skin infections.  As 
such, the application of that code is appropriate.  As no 
other diagnostic code with a higher rating is appropriate in 
light of the Veteran's contentions, his reported medical 
history, the diagnoses, and the demonstrated symptomatology, 
a rating higher than 60 percent for recurrent skin 
infections, variously diagnosed, affecting multiple areas of 
the body, is not warranted.  

Disfigurement of Head, Face, and Neck

Regarding the rating for disfigurement of the head, face, or 
neck under Diagnostic Code 7800, as alluded to above, the 
rating schedule for scars was amended effective October 23, 
2008.  VA's General Counsel held that when a provision of the 
VA rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
Veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the Veteran's disability for periods preceding the effective 
date of the regulatory change.  The effective date of a 
liberalizing law or VA issue is no earlier than the effective 
date of the change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008).

Here, with the exception of a change in the title, and the 
addition of notes (4) and (5), there is no essential 
difference between the old and new criteria for the codes 
pertinent to this claim.  Under either version of that code, 
ratings are assigned based on eight characteristics of 
disfigurement.  These include:

*	Scar 5 or more inches (13 or more cm.) in length.  
*	Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.  
*	Surface contour of scar elevated or depressed on 
palpation.  
*	Scar adherent to underlying tissue.  
*	Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.).  
*	Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.).  
*	Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  

The characteristics of disfigurement may be caused by one 
scar or by multiple scars; the characteristics required to 
assign a particular evaluation need not be caused by a single 
scar in order to assign that evaluation.  See Note (5) (in 
effect since October 23, 2008). 

A 10 percent rating is warranted where there is one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement.  

The report of examination in February 2006 reveals that there 
were no lesions on the neck, and no evidence of disfigurement 
at that time.  However, outpatient records document the 
appearance of scattered papules on the face, and the 
Veteran's barber has submitted a statement dated in March 
2006 to the effect that he has been cutting the Veteran's 
hair for eight years and has noted from time to time, boils 
on the back of his neck.  In addition, the Veteran has 
submitted photographs clearly showing the presence of papules 
on the face and neck.  There is no assertion or evidence 
showing that the combined coverage of the lesions on the 
head, face, and neck combine to cover five or more inches in 
length, or that they are adherent to underlying tissue, or 
that the skin is hypo-or hyper-pigmented in an area exceeding 
six square inches, or that the skin texture is abnormal in an 
area exceeding six square inches, or that the underlying soft 
tissue is missing in an area exceeding six square inches, or 
that the skin is indurated and inflexible in an area 
exceeding six square inches  

However, the evidence clearly demonstrates that the area 
affected is at least one-quarter inch wide at the widest 
part, as this is visually discernable from the photographs.  
Moreover, the evidence also demonstrates that the surface 
contour is elevated.  The Board notes that, while there were 
no papules noted on the face by the February 2006 examiner, 
papules noted elsewhere on his body were described as 
elevated.  Thus, two, but only two, of the characteristics of 
disfigurement are met.  Moreover, the evidence does not 
demonstrate visible or palpable tissue loss, or gross 
distortion or asymmetry of any features or paired sets of 
features.  Therefore, the Board concludes that the criteria 
for a 30 percent rating are met.  However, the criteria for a 
rating higher than 30 percent are not met.  

Functional Impairment of the Feet

Regarding functional impairment of the feet, the Veteran is 
currently assigned a 10 percent rating under DC 5284.  That 
code provides that foot injuries are to be assigned a 10 
percent rating if they are moderate, a 20 percent rating if 
they are moderately severe, a 30 percent rating if they are 
severe, and a 40 percent rating if resulting in loss of use.  

The February 2006 examination report reveals that the Veteran 
walks with a normal gait into the examination room.  His gait 
is not unsteady or unpredictable.  The Veteran does not 
require an assistive aid to ambulate across the room.  The 
examiner concluded that there are no functional limitations.  

Based on the evidence, the Board concludes that not even the 
current 10 percent rating is currently supported for 
functional impairment of the foot, even in consideration of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  As there are no functional limitations, it 
cannot be said that there is at least moderate impairment of 
either foot.  Nevertheless, the evidence does not demonstrate 
the symptomatology reflective of any rating higher than 10 
percent.  To the extent that the appellant has reported that 
he is worse, the Board has considered such evidence.  
However, the observation of the skilled professional is more 
probative of the degree of impairment than the appellant's 
own report.

Tonsillectomy Residuals

Regarding tonsillectomy residuals, the Veteran is currently 
assigned a noncompensable rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6516.  Under that code, a noncompensable 
rating is assigned where the criteria for the 10 percent 
rating are not met.  A 10 percent rating requires hoarseness 
with inflammation of cords or mucous membrane.  A 30 percent 
rating requires hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy. 

The February 2006 examination report reveals no current 
symptomatology attributable to the tonsillectomy.  The 
examiner noted that expansion of the lungs was equal, with no 
use of accessory muscles while breathing.  Breath sounds were 
within normal limits.  The Veteran reported that he has 
trouble breathing through his nose, and this results in 
shortness of breath.  However, the examiner concluded that 
there were no current functional limitations, and included 
only the diagnosis of status-post tonsillectomy.  Clearly, 
there is a conflict between the lay and medical evidence.  
However, we conclude that the observation of a skilled 
professional is more probative of the impairment than the 
veteran's report that he has impairment.

Based on the evidence, the criteria for a 10 percent rating 
are not met.  The Board has considered whether any other 
diagnostic code is appropriate.  Diagnostic Code 6502, which 
covers ratings for deviated septum would appear to be 
appropriate based on the Veteran's account of a difficulty 
breathing through his nose.  However, that code provides a 10 
percent rating only where there is a 50 percent obstruction 
in the nasal passage on both sides, or a complete obstruction 
on one side.  This is neither demonstrated objectively nor 
alleged by the Veteran.  As such, the Board concludes that a 
compensable rating for tonsillectomy residuals is not 
warranted.  

Additional Considerations

There is no basis for staged ratings of the Veteran's 
service-connected disabilities, pursuant to Hart, (cited 
above).  Pertinently, at no time during the period on appeal 
is any higher rating than assigned by the Board in this 
decision warranted.  

Additionally, the Board finds that there is no showing that, 
at any point during the period on appeal, the Veteran's 
disabilities have reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  Consideration of referral for an 
extraschedular rating requires a three-step inquiry.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. 
Thun v. Shinseki, No.2008-7135 (Fed. Cir. Jul. 17, 2009).  

The first question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then 
the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as governing norms.  If the 
Veteran's disability picture meets the second inquiry, then 
the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted.  

In this case, as discussed in detail above, the rating 
schedule adequately contemplates the Veteran's disability 
picture.  The symptomatology reported by him and by medical 
examiners is the type of symptomatology discussed in the 
rating schedule.  Moreover none of the disabilities has 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating at 
each stage).  Indeed, the February 2006 examiner noted that 
the Veteran's skin disabilities and tonsillectomy residuals 
had not resulted in any lost time from work in the past year.  
Hence, in the absence of any evidence of the factors noted 
above, the Board finds that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

A disability rating of 60 percent for skin infection, 
variously diagnosed, affecting multiple areas of the body, is 
granted.  

A disability rating of 30 percent, but not higher, for 
disfigurement of the head, face, and neck, due to skin 
infection, is granted.

A disability rating higher than 10 percent for functional 
impairment of the bilateral feet, due to skin infection, is 
denied.

A compensable disability rating for tonsillectomy residuals 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


